Citation Nr: 0724058	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-08 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
September 1975 and from September 1975 to October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Providence, Rhode Island 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 30 percent initial disability rating, 
effective from May 28, 2004.

In a January 2005 statement of the case (SOC), the RO 
increased the veteran's initial disability rating for service 
connected PTSD to 50 percent disabling effective May 28, 
2004.


FINDING OF FACT

The veteran has deficiencies in the areas of work, family 
relationships, mood, and thinking; but complete occupational 
and social impairment has not been demonstrated. 


CONCLUSION OF LAW

The criteria for a 70 percent initial disability rating for 
PTSD are met since the effective date of service connection.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 
4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a letter dated July 2004, the RO informed the veteran of 
the evidence needed to substantiate the claim for service 
connection, what medical or other evidence he was responsible 
for obtaining, and what evidence VA would undertake to 
obtain.  The letter told the veteran that he could send VA 
any evidence that pertained to his claim.  This notice served 
to inform him of the need to submit relevant evidence in his 
possession.

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, No. 03-0320 (U.S. Vet. App. Mar. 22, 2007).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

Additionally, the veteran underwent a VA examination for PTSD 
in October 2004.  There is no evidence of a change in the 
disability since that examination.

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2006).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2006).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A 10 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004).

Factual Background

The veteran served in Vietnam as a medical corpsman.  He 
received the Army Commendation Medal among other decorations.

In March 2004, the veteran presented to the Boston, 
Massachusetts VA Medical Center (VAMC) for outpatient 
treatment.  The VA psychiatrist noted that the veteran had 
intrusive memories of human suffering and trauma from 
Vietnam.  His mood was "low" and his affect was restricted 
as he was tearful at times.  The veteran's sleep was poor as 
he woke up due to nightmares.  The diagnosis was PTSD that 
was exacerbated by the veteran's retirement 5 months ago.  A 
global assessment of functioning (GAF) score of 55 was 
reported.

In May 2004 the veteran again presented for VA outpatient 
treatment.  He still reported nightmares, flashbacks and 
intrusive memories from his Vietnam experiences.  The veteran 
reported that his wife claimed that he hit her at night and 
trashed in the bed as he had trouble sleeping.  The veteran 
also reported periods of depression that lasted a few days as 
well as hyper-arousal.  His symptoms got worse with his 
recent retirement 5 months ago.  The veteran had never been 
hospitalized and denied a history of suicide attempts.  After 
his retirement from the Army, the veteran worked for a short 
time at a veterans program but could not handle it as it 
triggered his memories from Vietnam.  He then got a job in 
the Department of Mental Retardation where he worked for 14 
years.  The psychiatrist noted that the veteran had 
difficulties with sleep, hyper-arousal and depressed mood.  A 
GAF score of 50 was reported.

In August 2004 the veteran presented to the VAMC for a mental 
health center follow up.  The veteran looked tearful when he 
reported for his appointment.  The veteran was not having 
fun, was not active and was isolating himself.  He felt that 
his patience was at an end.  He reported not being 
hypervigilent but admitted that he was irritable and 
isolating himself.  He had flashbacks and said that he was 
seeing and smelling things from 30 years ago.  He was not 
suicidal.  The psychiatrist noted that the veteran was not 
doing well.  The diagnosis was PTSD and depression.  A GAF of 
55 was reported.

In an October 2004 letter, a VA psychiatrist and a therapist 
stated that the veteran had been receiving treatment at their 
facility for some time.  His tour of duty included exposure 
to the trauma and atrocities of war, and precipitated a 
chronic, severe PTSD syndrome.  The psychiatrists noted that 
the veteran experienced recurrent nightmares that caused 
sleep impairment.  He also suffered from intrusive thought 
patterns and flashbacks that often interfered with his memory 
and his ability to perform tasks of daily living.  The 
veteran had a very low tolerance for the stresses of daily 
life as he had significant periods of disorientation, 
concentration problems and memory loss.  He displayed bouts 
of irritability, impulsive behavior and unprovoked outbursts 
of anger.  He also experienced isolation, anxiety, depression 
and survivor guilt.  They concluded that the veteran had 
significant limits in his ability to function both socially 
and occupationally due to his PTSD.

In October 2004 the veteran underwent a VA examination for 
PTSD.  He reported that following his retirement from the 
Army he decided to become active in veterans organizations.  
However, he was not able to deal with this work as it "dealt 
with the past".  He then worked as a compliance officer with 
the Department of Mental Retardation.  While working full 
time, he had kept very busy, everyday; but had noted that at 
times he would become anxious and agitated and would have to 
walk away from situations.  

Following his retirement he felt much worse.  The veteran 
reported that he had difficulty in his first marriage and 
believed that his inability to communicate, which was related 
to his PTSD, contributed to his divorce.  He reported 
marrying for a second time in 1975.  He stated that since his 
retirement he has had trouble getting along with his child 
and wife.  He reported being isolative and uninterested and 
found himself avoiding talking with his spouse.  He stated 
that while he has some lifelong friends, he is more 
withdrawn.  

On examination, the veteran was oriented and did not have 
delusions or hallucinations.  However, he stated that he 
could "smell and taste the smoke in the environment in 
Vietnam".  He reported memory problems, and was unable to 
perform serial seven calculations.  He was cooperative but 
agitated and impatient with himself.  His eye contact was 
poor and his affect was restricted.  His mood was sad and it 
often looked as if there were tears in his eyes.  He denied 
suicidal or homicidal ideation.  He reported daily intrusive 
thoughts of his experiences in Vietnam.  He had nightmares 
often and slept 3 to 4 hours per night despite sleep 
medication.  He experienced flashbacks and distress at any 
reminder of his traumas.  He experienced increased isolation 
and social withdrawal.  The examiner found that the veteran 
had significant symptoms of PTSD.  A GAF of 53 was reported.

Analysis

The evidence shows that while working, the veteran had some 
deficiencies inasmuch as he experienced anxiety and had to 
walk away from situations.  His symptoms have increased since 
his retirement.  The October2004 letter from the VAMC stated 
that the veteran had significant limits in his ability to 
function both socially and occupationally due to his PTSD.  
He thus has deficiencies in the area of work.  He has 
reported difficulties getting along with his wife and 
children, and evaluations have documented limits in social 
functioning.  He thus has deficiencies in the area of family 
relationships.  He also has a well documented depressed mood.  
Hence, deficiency has been demonstrated in that area.

The VA examination also documented that he incorrectly stated 
the day of the week, reported memory problems, and could not 
perform serial sevens.  These findings suggest deficiencies 
in the area of thinking.

In sum, the evidence can be read as showing deficiencies in 
most of the areas listed under the criteria for a 70 percent 
rating.  Accordingly an initial rating of 70 percent is 
granted from the effective date of service connection.  
38 C.F.R. §§ 4.7, 4.21.

Turning to the question of whether more than a 70 percent 
evaluation is warranted, the Board must consider whether 
there is total occupational and social impairment. 

Most of the GAF scores, including the most recent, have been 
in the range of 53-55, suggesting no more than moderate 
impairment.  American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2006).  On one 
occasion, the veteran had a reported GAF score of 50, but the 
symptoms reported on that occasion were essentially the same 
as those reported on other evaluations when the GAFs of 53 to 
55 were reported. 

The records show that the veteran has maintained a 
relationship with his second wife.  He retired from 
employment for reasons other than PTSD.  The treatment 
records do not describe current symptoms that would cause 
total occupational impairment, though his GAF score of 50 
suggests serious impairment.  He therefore does not have 
total occupational and social impairment which would warrant 
a 100 percent evaluation.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

Again, the veteran retired from employment for reasons other 
than PTSD.  Therefore, marked interference with employment 
has not been shown.  Additionally, the record does not 
reflect hospitalization for PTSD.  Therefore, in considering 
the current severity of his disability, frequent 
hospitalization has not been shown and referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).

Based on the foregoing, the Board concludes that, a 70 
percent rating is warranted for PTSD, but that the 
preponderance of the evidence is against a rating in excess 
of 70 percent.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990). 


ORDER

Entitlement to initial disability rating of 70 percent for 
post-traumatic stress disorder (PTSD) is granted. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


